Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Keith Blankenship, Reg. No. 53,997 on 1/28/22.

Cancel claims 1, 8, 9, and 11-16.

Add Claims 17-25 as follows:


an airflow source for the forced transmission of gas;
a building defining an enclosed building interior and having at least one building inlet conduit for sealed movement of the gas within said building and at least one building outlet conduit for exhausting the gas to a heat release element; and
a server rack stand bearing at least one computer, said at least one computer having a case, said case having an exterior, at least one case inlet aperture, and at least one case outlet aperture, comprising lateral support members defining: 
(i) an interior void, having 
a first discrete portion;
a second discrete portion positioned opposite from said first discrete portion; 
a third discrete portion, positioned linearly from said first discrete portion; and 
a fourth discrete portion positioned opposite from said third discrete portion and said fourth discrete portion positioned linearly from said second discrete portion; 
(ii) an airflow inlet passage downstream of said at least one building inlet conduit and said airflow inlet passage upstream of said first discrete portion and said third discrete portion, said airflow inlet passage adapted 
(iii) an airflow outlet passage, downstream of said second discrete portion and said fourth discrete portion said airflow outlet passage upstream of said at least one building outlet conduit, said airflow outlet passage adapted to receive said gas from said at least one computer to both said second discrete portion and said fourth discrete portion via said at least one case outlet aperture without any substantially gas contact with said exterior of said case of said at least one computer.
	 
18. A server facility for the efficient transmission of cooling gas, said facility comprising:
an airflow source for the forced transmission of gas;
a building defining an enclosed building interior and having at least one building inlet conduit for sealed movement of the gas within said building and at least one building outlet conduit for exhausting the gas to a heat release element; and
a server rack stand bearing at least one computer, said at least computer having a case, said case having an exterior, at least one case inlet aperture, and at least one case outlet aperture, comprising lateral support members defining: 
(i) an interior void, having 

a second discrete portion positioned linearly from said first discrete portion, 
a third discrete portion, positioned opposite from said first discrete portion, and
a fourth discrete portion positioned opposite from said second discrete portion and said fourth discrete portion positioned linearly from said third discrete portion, and 
(ii) an airflow inlet passage downstream of said at least one building inlet conduit and said airflow inlet passage upstream of said first discrete portion and said third discrete portion, said airflow inlet passage adapted to inject said gas directly from both said first discrete portion and said third discrete portion into said case of said at least one computer via said at least one case inlet aperture without any substantially gas contact with said exterior of said case of said at least one computer, and 
(iii) an airflow outlet passage, downstream of said second discrete portion and said fourth discrete portion said airflow outlet passage upstream of said at least one building outlet conduit, said airflow outlet passage adapted to receive said gas from said at least one computer to both said second discrete portion and said fourth discrete portion via said at least one case outlet aperture without any substantially gas contact with said exterior of said case of said at least one computer.


providing a server rack stand comprising two lateral support members;
releasably affixing a plurality of cartridges to said two lateral support members;
cooling said gas;
channeling said cooled gas through at least one building inlet conduit within an enclosed building through at least one airflow inlet passage of said server rack stand into a first discrete interior void portion and a third discrete interior void portion  3of at least one of said two lateral supports of said server rack stand;
directing said cooled gas from said first and third discrete interior void portions through a plurality of sealed inlet fluid pathways into a device interior of at least one electronic device coupled between said two lateral support members;
returning said gas as exhaust gas from said at least one electronic device through a plurality of sealed outlet fluid pathways to a second discrete interior void portion and a fourth discrete interior void portion of said at least one of said two lateral supports of said server rack stand; and
channeling said exhausted gas through at least one airflow outlet passage of said server rack stand into at least one building outlet conduit within said enclosed building to a heat release element,  

	 
20. The method of claim 19 further comprising:
positioning said first discrete interior void portion opposite of said second discrete interior void portion; and
positioning said third discrete interior void portion opposite of said fourth discrete interior void portion. 
 
21. The method of claim 20 wherein said positioning step includes:
positioning said third discrete interior void portion linearly with said first discrete interior void portion; and
positioning said fourth discrete interior void portion linearly with said second discrete interior void portion.  

22. The method of claim 19 further comprising:
positioning said first discrete interior void portion opposite of said third discrete interior void portion; and
positioning said second discrete interior void portion opposite of said fourth discrete interior void portion.  

23. The method of claim 22 wherein said positioning step includes:

positioning said fourth discrete interior void portion linearly with said third discrete interior void portion.

24. The method of claim 19 further comprising:
positioning said third discrete interior void portion linearly with said first discrete interior void portion; and
positioning said fourth discrete interior void portion linearly with said second discrete interior void portion.  

25. The method of claim 19 further comprising:
positioning said second discrete interior void portion linearly with said first discrete interior void portion; and
positioning said fourth discrete interior void portion linearly with said third discrete interior void portion.  

Drawings
The drawings (figs. 1-67) were received on 1/28/22.  These drawings are acceptable.
REASONS FOR ALLOWANCE
The claims 17 and 18 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claims 17 or 18, in combination with all remaining limitations of the respective claims are believed to render said independent claims 17 and 18 patentable over art of record.  
The claims 19-25 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 19, comprising each of said sealed inlet fluid pathways and said sealed outlet fluid pathways comprise a selectively blocked pathway through a respective one of said cartridges.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 19 and all claims dependent therefrom patentable over art of record.  
The closest reference to the present invention is believed to be as follows:
Regarding claim 17 (as supported by fig. 60 of the instant application), Leigh (US 10,004,164, fig. 3C) teaches a server rack stand (300C) bearing at least one computer (330C), said at least one computer having a case, said case having an exterior, at least one case inlet aperture (for airflow from 312C), and at least one case outlet aperture (for airflow into 322C), comprising lateral support members defining: (i) an interior void, having a first discrete portion (lower 312C); 

These above listed references all lack the specific structure and arrangement in claims 17, 18 or 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 10,606,324 discloses an airflow inlet passage adapted to inject gas directly into a computer case without any substantially gas contact with an exterior of said computer case and an airflow outlet passage adapted to receive said gas from said at least one computer outlet aperture without any substantially gas . 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/9/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835